RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                          2    United Rentals v. Keizer, et al.            No. 02-1580
        ELECTRONIC CITATION: 2004 FED App. 0005P (6th Cir.)
                    File Name: 04a0005p.06                                                      _________________
                                                                                                     COUNSEL
UNITED STATES COURT OF APPEALS
                                                                            ARGUED: Robert H. Smeltzer, LOWIS & GELLEN,
                   FOR THE SIXTH CIRCUIT                                    Chicago, Illinois, for Appellant. Steven C. Berry, BIGLER,
                     _________________                                      BERRY, JOHNSTON, SZTYKIEL & HUNT, Zeeland,
                                                                            Michigan, for Appellees. ON BRIEF: Robert H. Smeltzer,
 UNITED RENTA LS (NORTH           X                                         Gerald Haberkorn, LOWIS & GELLEN, Chicago, Illinois,
 AMERICA ), INC.,                  -                                        Harold E. Nelson, BORRE, PETERSON, FOWLER &
                                   -                                        REENS, Grand Rapids, Michigan, for Appellant. Steven C.
           Plaintiff-Appellant,                                             Berry, BIGLER, BERRY, JOHNSTON, SZTYKIEL &
                                   -   No. 02-1580
                                   -                                        HUNT, Zeeland, Michigan, Robert W. Smith, SILVERMAN,
            v.                      >                                       SMITH, BINGEN & RICE, Kalamazoo, Michigan, for
                                   ,                                        Appellees.
                                   -
 JERRY KEIZER , GRANT RENT -       -                                           CLAY, J., delivered the opinion of the court, in which
 ALL, INC. and MULDER’S            -                                        COOK, J., joined. STAFFORD, D. J. (pp. 27-28), delivered
 OUTDOO R POWER                    -                                        a separate opinion concurring in part and dissenting in part.
 EQUIPMENT , INC.,                 -
          Defendants-Appellees. -                                                               _________________
                                   -
                                  N                                                                 OPINION
        Appeal from the United States District Court                                            _________________
   for the Western District of Michigan at Grand Rapids.
    No. 00-00831—Douglas W. Hillman, District Judge.                          CLAY, Circuit Judge. Plaintiff United Rentals (North
                                                                            America), Inc. appeals from the April 5, 2002, district court
                    Argued: October 28, 2003                                order granting summary judgment to Defendants Jerry Keizer,
                                                                            Grant Rent-All, Inc. and Mulder’s Outdoor Power Equipment,
              Decided and Filed: January 7, 2004                            Inc. on Plaintiff’s claims for breach of contract; violation of
                                                                            the Michigan Uniform Trade Secrets Act, Mich. Comp. Laws
 Before: CLAY and COOK, Circuit Judges; STAFFORD,                           Ann. § 445.1902; intentional interference with contract;
                   District Judge.*                                         intentional interference with business relations; civil
                                                                            conspiracy; and breach of a fiduciary duty of loyalty. The
                                                                            Court AFFIRMS the district court’s order.


    *
     The Honorable William Stafford, United States District Judge for the
Northern District of Florida, sitting by designation.

                                   1
No. 02-1580              United Rentals v. Keizer, et al.     3    4    United Rentals v. Keizer, et al.             No. 02-1580

                        I.                                         sought to affirmatively compel Defendants to locate and
                STATEMENT OF FACTS                                 return any and all of United’s confidential information. The
                                                                   complaint also sought an accounting from Defendants for
A. Procedural History                                              Keizer’s alleged breach of the employment agreement and an
                                                                   award of actual and punitive damages. On August 24, 2001,
  On November 7, 2000, United Rentals (North America),             United filed an amended complaint adding a claim against
Inc. (“United”) filed a complaint against Defendants Jerry         Keizer for breach of a fiduciary duty of loyalty.
Keizer, Grant Rent-All, Inc. and Mulder’s Outdoor Power
Equipment, Inc. (“Mulder’s”). Since the parties are                   Defendants Keizer and Grant Rent-All answered the
completely diverse and the amount in controversy exceeds           complaint, and Keizer filed a counter-claim against United on
$75,000, the district court had subject matter jurisdiction over   February 21, 2001, alleging that United breached the
the matter.                                                        employment agreement by terminating him without prior
                                                                   notice and without cause on March 6, 2000; Keizer sought his
  The complaint alleged that Keizer violated his covenant-         unpaid salary under the agreement from March 6, 2000
not-to-compete set forth in ¶ 7.2 of his employment                through May 31, 2003. Defendant Mulder’s answered the
agreement by selling construction equipment and soliciting         complaint on August 13, 2001. United filed an answer to the
United’s customers in a proscribed geographic area, the so-        counterclaim on March 31, 2001. Keizer and Grant Rent-All
called “Target Area.” The complaint further alleged that           filed an answer and counterclaim to the amended complaint
Keizer, Grant Rent-All and Mulder’s continue to compete            on September 13, 2001.
with United in the Target Area and do so with United’s
proprietary information in violation of ¶ 7.3 of the agreement       On November 1, 2001, Keizer and Grant Rent-All moved
and the Michigan Uniform Trade Secrets Act. The complaint          for summary judgment on United’s complaint.            On
also alleged a claim for tortious interference with business       November 2, 2001, United moved for summary judgment on
relations – i.e., Defendants allegedly interfered with the         Count I of its complaint for breach of the non-competition
business relationship between United and its customers; a          and non-solicitation provision of the employment agreement
claim that Mulder’s tortiously interfered with Keizer’s            and on Keizer’s counterclaim.
obligations under the employment agreement; and a civil
conspiracy by all Defendants to breach the restrictive               On April 5, 2002, the district court granted Keizer and
covenants of the employment agreement, interfere with              Grant Rent-All’s summary judgment motion, denied United’s
United’s business relations; misappropriate United’s               motion for summary judgment on Count I, and granted
confidential information; and to improperly solicit and do         United’s summary judgment motion on Keizer’s
business with United’s customers.                                  counterclaim. The district court also entered judgment in
                                                                   favor of Mulder’s on all counts in United’s complaint, even
  United sought an injunction against Keizer and Grant Rent-       though Mulder’s had not moved for summary judgment.
All (and Mulder’s, to the extent it is doing business with
Keizer or Grant Rent-All) from competing with United in the          For the district court, the crux of the dispute boiled down to
Target Area for a specified period of time, disclosing United’s    the interpretation of the prohibition in ¶ 7.2 of Keizer’s
confidential information and soliciting United’s customers in      employment agreement which, inter alia, prohibits Keizer
the Target Area for a specified period of time. United also        from “directly or indirectly … engag[ing] in the operation of
No. 02-1580              United Rentals v. Keizer, et al.     5    6    United Rentals v. Keizer, et al.            No. 02-1580

any equipment sale, rental or leasing business” in the Target      business of renting and selling construction and industrial
Area, excluding Newaygo County. The district court held            equipment in the Western Michigan area.
that this language prohibited Keizer from operating such a
business only if it is physically located within the Target          Jerry Keizer is a Michigan resident, a former owner of
Area. Accordingly, Keizer did not breach the agreement by          KGR and former general sales manager of United/KGR.
operating Grant Rent-All, which is physically located in           Grant Rent-All is a Michigan corporation, with its principal
Newaygo County, but nevertheless does one-third of its             place of business in Grant, Michigan, which is within
business with customers inside the Target Area. Assuming           Newaygo County. Keizer has been the owner and president
arguendo that the above-quoted language from ¶ 7.2 is              of Grant Rent-All since December 1994. Keizer never
ambiguous, the district court further held that there was no       worked at Grant Rent-All until May 2000. Grant Rent-All is
parol evidence in the record to support United’s contrary          managed by Keizer’s step-son and step-son-in-law.
interpretation of the agreement.
                                                                     Mulder’s Outdoor Power Equipment, Inc. (“Mulder’s”) is
  The district court dismissed United’s claim for breach of        a Michigan corporation, with its principal place of business in
the confidentiality clause (¶ 7.3 of the agreement) because        Byron Center, Michigan; it is in the business of renting and
United had failed to submit any evidence showing that Keizer       selling construction and industrial equipment. Jerry Keizer’s
had taken or used any confidential information, as defined by      brother, Ron Keizer, is employed by Mulder’s.
the agreement. The district court also dismissed United’s
claim under the Michigan Uniform Trade Secrets Act. The               Prior to June 1, 1998, Jerry Keizer owned one-third of
district court dismissed the tortious interference with business   KGR’s stock. The other two-thirds were owned by Grand
relations, tortious interference with contract and civil           Valley Investments, LLC (“GVI”), a limited liability
conspiracy claims because there was no evidence that               company consisting of the four Grasman brothers (Larry,
Defendants had wrongfully interfered with United’s business.       Jack, Russ and Rick.) GVI also fully owned and operated an
Last, the district court dismissed the breach of fiduciary duty    equipment business in Hudsonville known as Grand Valley
of loyalty claim because there is no evidence that Keizer did      Equipment Company, Inc. (“GVEC”); Keizer had no interest
not devote his full efforts to United’s business.                  in GVEC. KGR is located in Grand Rapids, Michigan and is
                                                                   in the business of selling construction, farm and landscaping
  United filed its notice of appeal on May 3, 2002. Keizer         equipment such as tractors and commercial mowers.
did not appeal the district court’s dismissal of his
counterclaim against United.                                          In April 1998, United approached GVI with a letter of
                                                                   intent to purchase the stock of both KGR and GVEC for
B. Substantive Facts                                               $22,750,000. United’s letter did not acknowledge the fact
                                                                   that Keizer owned a significant amount of KGR stock; among
  United is a Delaware corporation with its principal place of     other things, the letter proposed that at closing, United would
business in Greenwich, Connecticut. United is in the business      enter into employment agreements with the four Grasman
of renting and selling construction and industrial equipment       brothers and that the Grasman brothers would enter into a
throughout the United States. United purchased all of the          five-year non-compete agreement, but there was no reference
stock of Kubota of Grand Rapids, Inc. (“KGR”) on June 9,           to Keizer.
1998. KGR was then merged into United. United is in the
No. 02-1580             United Rentals v. Keizer, et al.    7    8       United Rentals v. Keizer, et al.                No. 02-1580

  GVI, by contrast, clearly was aware that it did not own all    All.1 Keizer signed the modified stock option agreement later
of the KGR stock and that in order for the proposed sale with    that day.
United to proceed, GVI needed to control all KGR stock.
Accordingly, GVI forwarded a copy of United’s letter of             On May 20, 1998, Kretschman, the Grasmans’ attorney,
intent to Keizer, along with a proposed stock option             wrote United’s attorney, John Arndts, about the anticipated
agreement through which GVI would buy Keizer’s stock in          employment agreement with Keizer. Kretschman’s letter
KGR. The stock option agreement recited that Keizer owned        stated that he anticipated that Keizer’s employment agreement
7,250 KGR shares compared to GVI’s 14,500. It further            would be “along the lines required of the Grasmans, but, in
acknowledged that United had approached GVI about                the case of the non-compete, excluding Newaygo County,
purchasing all of GVEC’s stock and that the KGR shares           where his son operates a competing business.” (J.A. 173-74.)
would be included in the proposed transaction.                   On May 26, Arndts wrote back with a form employment
                                                                 agreement for Jerry Keizer to sign. Arndts further stated,
  For $5,000, Keizer granted GVI an option to purchase his       “[W]ith respect to excluding Newaygo County from the non-
KGR shares for $1,475,000. Keizer agreed that if GVI             competition provisions of Jerry’s agreement with [KGR], we
exercised the option, Keizer would “enter into an agreement      need more information concerning what competitive activities
not to compete with KGR or GVEC for five years (other than       are contemplated in Newaygo County by his son and Jerry.”
in Newaygo County) and otherwise in form and substance           (J.A. 183.)
acceptable to [United], for which KGR shall pay Keizer”
$25,000. Further, upon exercising the option, KGR would            Thereafter, United made little effort to get any additional
enter into a five-year employment agreement with Keizer that     information regarding the competitive activities of Grant
could be terminated only for just cause.                         Rent-All. United asserts that its inquiries were limited
                                                                 because the Grasmans had informed it that Grant Rent-All
  At this time, GVI also was aware that Keizer owned or          was a business in which Keizer and his son or son-in-law
partially owned Grant Rent-All, a competing equipment sale       were involved, but that it was a very small business with a
and rental business in Newaygo County. GVI also was aware        different product line from the Grasmans and that it did
that Grant Rent-All had sold equipment to customers in the       business only in Newaygo County. United does not claim,
Grand Rapids area, outside of Newaygo County. It is              however, that Keizer misled it about Grant Rent-All prior to
undisputed that over one-third of Grant Rent-All’s customers     purchasing KGR’s and GVEC’s stock. In fact, United never
were located outside Newaygo County both before and after        made any inquiries of Keizer about Grant Rent-All until
the sale of KGR stock to United.                                 months after Keizer had signed his employment agreement.
   According to Keizer, the Stock Option Agreement                 The final version of Keizer’s employment agreement
mentioned that Newaygo County would be excluded from the         contained the non-competition provision with the Newaygo
non-competition agreement because Keizer had so requested
at a meeting with the Grasmans and their attorney, Stephen
Kretschman, on April 29, 1998. Keizer wanted an assurance            1
                                                                       Keizer’s testimony was corroborated by Richard, Russell and Terry
incorporated into the non-competition provision that if things   Grasman. United cites to the affidavit of Larry Grasman, which states
did not work out with United as his new employer that he         that his understanding of the non-competition agreement “was to allow
could “do business as usual in Newaygo” with Grant Rent-         Jerry Keizer to compete with United only in Newaygo County.” (J.A.
                                                                 181 5.)
No. 02-1580             United Rentals v. Keizer, et al.        9   10       United Rentals v. Keizer, et al.                No. 02-1580

exclusion. The Grasmans’ attorney, Kretschman, had                       Company agree that the sum of Twenty Five Thousand
incorporated the exclusion into the form employment                      Dollars ($25,000) Price shall be paid by the Company
agreement that had been provided to him by United’s                      to Employee in consideration of this covenant not to
attorney. Kretschman testified that he incorporated the                  compete upon execution of this Agreement. For
Newaygo County exclusion into Keizer’s employment                        purposes hereof, the term “Target Area” shall mean the
agreement with KGR to “reflect the fact that there was a                 area within the state of Michigan west of I-75 and U.S.
business in Newaygo County that would … otherwise fall                   Route 23, but shall exclude Newaygo County.
within the scope of the non-compete that should be excluded
from it.” (J.A. 596). On June 1, 1998, Keizer sold his KGR          (J.A. 29, ¶ 7.2.)
stock to GVI. On the same day, he signed the employment
agreement with KGR.                                                   Paragraph 7.3 of the employment agreement contains the
                                                                    following confidentiality provision:
  Paragraph 7.2 of the employment agreement contains the
following non-competition and non-solicitation provisions:               7.3 Confidential Information During the Restricted
                                                                         Period and thereafter, the Employee shall keep secret
    7.2     Competition and Solicitation For a period                    and retain in strictest confidence, and shall not use for
    commencing on the Closing Date and terminating five                  the benefit of himself or others, all data and
    (5) years thereafter (the “Restricted Period”), neither              information relating to the Business (“Confidential
    the Employee nor any of his Affiliates shall, anywhere               Information”), including, without limitation, know-
    in the Target Area, (as herein defined), directly or                 how, trade secrets, customer lists, supplier lists, details
    indirectly, acting individually or as the owner,                     of contracts, pricing policies, operational methods,
    shareholder, partner, or employee of any entity,                     marketing plans or strategies, bidding information,
    (i) engage in the operation of any equipment sale,                   practices, polices or procedures, product development
    rental or leasing business; (ii) enter the employ of, or             techniques or plans, and technical processes; provided,
    render any personal services to or for the benefit of, or            however, that the term “Confidential Information”
    assist in or facilitate the solicitation of any business             shall not include information that (i) is or becomes
    engaged in such activities; or (iii) receive or purchase             generally available to the public other than as a result
    a financial interest in, make limitation, as a sole                  of disclosure by the Employee, or (ii) is general
    proprietor, partner, shareholder, officer, director,                 knowledge in the equipment rental, sales or leasing
    principal, agent trustee or lender, provided, however,               business and not specifically related to the Business.
    that the Employee may own, directly or indirectly,
    solely as an investment, securities of any business             (J.A. 29, ¶ 7.3.)2
    traded on any national securities exchange or
    NASDAQ, provided the Employee is not a controlling
    person of, or a member of a group which controls such                2
                                                                          The agreement is governed by M ichigan law (¶ 9) and also contains
    business and further provided that the Employee and             an integration clause which reads:
    his Affiliates do not, in the aggregate, directly or
    indirectly, own two percent (2%) or more of any class                This Agreement contains the entire agreement of the parties and
                                                                         supersedes all prior or contem poraneous nego tiations,
    of securities of such business. Employee and the                     correspondence, understandings and agreements between the
No. 02-1580                  United Rentals v. Keizer, et al.          11    12    United Rentals v. Keizer, et al.           No. 02-1580

  On June 9, 1998, United purchased from GVI all of the                      offering equipment for sale to the general public within the
stock and assets of KGR and GVEC for $22,750,000. On                         Target Area both directly and through Mulder’s; selling
October 1, 1999, KGR and GVEC merged with United.3 In                        equipment at auctions within the Target Area; selling
March 2002, United replaced Keizer as the general sales                      equipment and parts directly to United’s competitors within
manager, although his salary and benefits continued per the                  the Target Area; advertising equipment for sale and/or rental
employment agreement. Keizer resigned effective April 27,                    within the Target Area; soliciting United’s customers within
2002, believing that his demotion from general sales manager                 the Target Area; marketing Grant Rent-All in a way that
was a constructive discharge.                                                suggested it was affiliated with other business within the
                                                                             Target Area; and giving Mulder’s a copy of KGR’s customer
  United’s complaint alleges that during the term of Keizer’s                list.
employment, Keizer maintained an active interest in the
affairs of Grant Rent-All, a competitor of United, and                                                  II.
affirmatively misrepresented his interest in that business to                                        ANALYSIS
United. Specifically, the complaint alleges that Keizer
maintained his position as president of Grant Rent-All and                   A. Standard of Review
actively obtained financing for its equipment purchases.
When United asked Keizer about his interest in Grant Rent-                      This Court reviews de novo a district court’s decision to
All, Keizer allegedly said that it was his son’s business, with              grant summary judgment. Cockrel v. Shelby County Sch.
which he had nothing to do.                                                  Dist., 270 F.3d 1036, 1048 (6th Cir. 2001). Summary
                                                                             judgment must be granted if the pleadings and evidence
  United alleges that, after resigning from United, Keizer                   “show that there is no genuine issue as to any material fact
took a customer list and began surreptitiously competing with                and that the moving party is entitled to a judgment as a matter
United in the Target Area under the aegis of Grant Rent-All.                 of law.” Fed. R. Civ. P. 56(c). A dispute over a material fact
Specifically, United alleges that Keizer began selling                       is only a “genuine issue” if a reasonable jury could find for
equipment to United’s customers within the Target Area;                      the nonmoving party on that issue. Cockrel, 270 F.3d at 1048
                                                                             (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
                                                                             (1986)). In reviewing the district court’s grant of summary
     parties, regarding the subjec t matter o f this Agreement. This         judgment, this Court must view all the facts and the
     Agreement may not be amended or m odified except in writing             inferences drawn therefrom in the light most favorable to the
     signed by both parties and supported by new consideration.              nonmoving party. Id. (citing Matsushita Elec. Indus. Co. v.
                                                                             Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
(J.A. 3 2, ¶ 12 .)

     3                                                                         A special interpretive framework applies when a court
      The employment agreement continued in force. The employment            entertains a summary judgment motion in a breach of contract
agreement provides that it cannot be terminated “by any voluntary or
involuntary dissolution, reorganization, merger, consolidation or transfer
                                                                             case:
of assets of the Co mpa ny … , if a surviving or resu lting corporation or
other entity or person continues … the business of the Company.” (J.A.            … [A] contract can be interpreted by the court on
28, ¶ 6.6.) The agreement binds and “inure[s] to the benefit of the               summary judgment if (a) the contract’s terms are clear,
corporation or other entity” and provides that Keizer would be a general          or (b) the evidence supports only one construction of
sales manager at that surviving entity. (J.A. 28, ¶ 6.6 . )
No. 02-1580             United Rentals v. Keizer, et al.   13   14   United Rentals v. Keizer, et al.             No. 02-1580

    the controverted provision, notwithstanding some            argues that soliciting business from and selling to customers
    ambiguity.… If the court finds no ambiguity, it should      within the Target Area is tantamount to operating a business
    proceed to interpret the contract – and it may do so at     in the Target Area. Defendants argue that to operate a
    the summary judgment stage. If, however, the court          business in the Target Area the business must be physically
    discerns an ambiguity, the next step – involving an         located in the Target Area. In this Court’s view, Defendants
    examination of extrinsic evidence – becomes                 are correct.
    essential.… Summary judgment may be appropriate
    even if ambiguity lurks as long as the extrinsic               As the district court noted, “When ordinary speakers refer
    evidence presented to the court supports only one of        to where a business is operated, they refer to the location of
    the conflicting interpretations.                            the business.… For example, a retail store in Grand Rapids
                                                                would not be said to operate in Newaygo County simply
Gencorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 818      because a customer drives from Newaygo to purchase an item
(6th Cir. 1999) (quoting Torres Vargas v. Santiago              at the Grand Rapids store, even if the store actively advertised
Cummings, 149 F.3d 29, 33 (1st Cir. 1998) (internal citations   in Newaygo.” (J.A. 70) (emphasis in original). Indeed, this
and quotations omitted by Gencorp)).                            proposition becomes clearer with a more extreme example.
                                                                If Keizer were to relocate Grant Rent-All to the North Pole
B. The Plain Language of Defendant Keizer’s Non-                (e.g., the warehouse, inventory and employees), send direct
   Competition Agreement                                        mailings and make telephone calls to potential customers in
                                                                the Target Area and then personally deliver the goods, the
  As noted above, Keizer entered into an employment             common sense understanding of this set-up would be that
agreement with United’s predecessor, KGR. Paragraph 7.2 of      Keizer operates his business in the North Pole, even though
the agreement contains a covenant not to compete; such          he sells to customers in the Target Area. Cf. Bianchi v. Auto.
covenants are enforceable under Michigan law. See Mich.         Club of Mich., 467 N.W.2d 17, 20 (Mich. 1991) (holding that
Comp. Laws Ann. § 445.774a (a covenant that restricts an        “common sense” is a proper basis for contract interpretation).
employee from engaging in employment or a line of business      See also Lozada v. Dale Baker Oldsmobile, Inc., 197 F.R.D.
after termination of employment is enforceable “if the          321, 339 (W.D. Mich. 2000) (“When the contract terms are
agreement or covenant is reasonable as to its duration,         plain and unambiguous, a court will construe the contract as
geographical area, and the type of employment or line of        it is written and presume the parties’ intent is consistent with
business”). The covenant reads, in relevant part, as follows:   the ordinary meaning of the terms in the contract.”) (citing
                                                                Pierson Sand & Gravel, Inc. v. Pierson Township, 851 F.
  [N]either [Keizer] nor any of his Affiliates shall,           Supp. 850 (W.D. Mich.1994)); Britton v. John Hancock Mut.
  anywhere in the Target Area, (as herein defined), directly    Life Ins. Co., 186 N.W.2d 781, 782 (Mich. Ct. App. 1971)
  or indirectly, acting individually or as the owner,           (“Contracts which are unambiguous are not open to
  shareholder, partner, or employee of any entity … engage      construction and must be enforced as written.”) (citations
  in the operation of any equipment sale, rental or leasing     omitted).
  business.
                                                                  United cites to a dictionary that defines “operation” as “a
  The central question is: What does it mean to engage in the   process or series of acts aimed at producing a desired result or
operation of a competing business in the Target Area? United    effect; a method or process of productive activity.”
No. 02-1580              United Rentals v. Keizer, et al.    15    16   United Rentals v. Keizer, et al.            No. 02-1580

Appellant’s Reply Br. at 5 (quoting Webster’s II, New College      whose office is located outside of that area, but soliciting
Dictionary (1995)). United argues that the phrase “engage in       personnel placement business in Dallas. Id. at 436. In
the operation of” in ¶ 7.2 is equivalent to “engage in a series    affirming the lower court’s enforcement of the covenant
of acts,” such that Keizer’s acts of selling to customers in the   against Collen, the Texas court engaged in little analysis,
Target Area amounted to his engagement in a series of              instead merely summarizing the facts and holdings of two
prohibited acts in the Target Area. This Court has discovered,     cases – Foxworth-Galbraith Lumber Co. v. Turner, 46
however, that, with specific regard to a business, dictionaries    S.W.2d 663 (Tex. Comm’n App. 1932) and Hartung v. Hilda
define operation to mean “a business activity or enterprise.”      Miller, Inc., 133 F.2d 401 (D.C. Cir. 1943). See Id. at 436.
Oxford English Dictionary Online Edition (from the second
print ed. 1989). The word “operate” is defined as “[t]o direct       This Court does not find Collen to be persuasive authority
the working of; to manage, conduct, work (a railway,               for two reasons. First, the Texas court appeared to flout the
business, etc.)” Id. See also Webster’s Third New Int’l            plain language of the restrictive covenant, which, on its face,
Dictionary 1581 (1993) (“to manage and put or keep in              limited Collen only from working for a personnel placement
operation whether with personal effort or not ”). Taken together, these definitions strongly       Collen abided by the plain terms of the covenant, and it is
indicate that in the business context an operation requires a      inexplicable why the court read the covenant expansively to
discrete physical location, such as a railway or a grocery         include working for such a business located outside of the
store. But even assuming that an operation can transcend a         defined area. Second, Collen was decided under Texas law,
particular physical location, the definition of “operate”          not Michigan law, which commands the courts to narrowly
indicates that management or oversight is an essential element     construe restrictive covenants. See Kelsey-Hayes Co. v.
of a business operation. Here, there is no evidence that           Maleki, 765 F. Supp. 402, 406 (noting that the Michigan
Keizer has managed a competing enterprise in the Target            Uniform Trade Secrets Act “does not remove such covenants
Area. Although Keizer allegedly carried out some sales and         from disfavored status, and narrowly limits them to
deliveries in the Target Area, these transactions did not          ‘reasonableness’ in protecting only a competitive interest,
involve management or oversight of Grant Rent-All’s                duration, geographic area, and type of employment”), vacated
business.                                                          after settlement, 889 F. Supp. 1583 (E.D. Mich. 1991).

  United cites several cases that purportedly support its plain       The two decisions relied upon by the Collen court in no
meaning interpretation of the covenant-not-to-compete. On          way advance United’s argument herein.            In Foxworth-
the surface, the strongest case United cites is Collen v. Source   Galbraith, the covenant restricted sales (“the business of
EDP, Texas, Inc., 576 S.W.2d 435 (Tex. Civ. App. 1978). In         selling”) in Littlefield, Texas or within ten miles thereof.
that case, William Collen had agreed to a restrictive covenant     Foxworth-Galbraith, 46 S.W.2d at 663. Keizer’s covenant,
which stated that he would not “directly or indirectly, enter      in contrast, restricts the “operation of any … business” in the
into or be engaged as a sole proprietor, partner, stockholder,     Target Area. Had the drafters of Keizer’s covenant intended
or employee in any personnel placement business in the City        to restrict sales or deliveries in the Target Area and not just
of Dallas, and within a 100-mile radius thereof.” Id. at 435-      the presence of a business in that area, they easily could have
36. Collen argued that the covenant restrained him only from       specified a sales limitation in the covenant. They did not. In
physically establishing a business in the proscribed area, and     fact, it was because the covenant in Foxworth-Galbraith
therefore, he was not prohibited from working for a company        additionally restricted shipments into the defined areas that
No. 02-1580              United Rentals v. Keizer, et al.     17    18       United Rentals v. Keizer, et al.               No. 02-1580

the Texas court enforced the covenant against the defendants.          The second decision cited by the Texas Court of Appeals in
The court suggested that without this specific restriction, the     Collen also does not support United’s plain language
defendants’ conduct would have fallen outside of the more           argument. In Hartung, the sellers gave the buyers the
general prohibition against engaging in the business of             exclusive right to use the name Hilda Miller, Inc. The sellers
selling in those areas. See id. at 666 (holding that the specific   further agreed not to “engage in the furniture business under
restriction on deliveries into Littlefield “was designed to         [that name] nor any other name within the District of
prohibit sales which might not come strictly within the terms       Columbia.” Hartung, 133 F.2d at 401. The sellers opened up
of the former provisions, and to prevent an evasion of such         a competing furniture business under the Hilda Miller name
provisions”).                                                       in a nearby Maryland suburb, advertised the business in
                                                                    District of Columbia newspapers and sold to District of
   United’s reliance on the Alabama court’s decision in Dixon       Columbia residents. Id. at 401-02. Although the court
v. Royal Cup, Inc., 386 So. 2d 481 (Ala. Civ. App. 1980), is        enforced the covenant as to the sellers’ use of the Hilda Miller
misplaced for the same reasons. In Dixon, a salesman agreed         name, the court refused, on vagueness grounds, to enforce the
not to “engage in the business of selling” particular items         more general prohibition against engaging in the furniture
within a defined geographic area. Id. at 481-82. He                 business in the District of Columbia. Id. at 402. Since there
specifically agreed not to “solicit or take orders for or sell or   is no allegation in this case that Keizer co-opted the United
deliver any such merchandise” in that area. Id. at 482. Again,      name, it is difficult to see how Hartung is relevant.
Keizer agreed to no such specific geographic restrictions on        Regardless, the language of the Hartung covenant focused on
selling construction equipment. Unlike the drafters of the          engaging in the furniture business (i.e., sales) within the
agreement in Dixon, the drafters of Keizer’s employment             District of Columbia, unlike Keizer’s covenant which focuses
agreement could have specified a prohibition on soliciting          on the situs of the operation from which sales emanate.4
orders from or delivering merchandise to customers in the
Target Area, but did not.                                             Even assuming that United’s broad interpretation of
                                                                    operating a business is plausible, any ambiguity in the
   If anything, the Dixon case undermines United’s argument.        language, which was crafted by United’s predecessor in
The Alabama court noted that “engaging in business, as used         interest, must be construed against United and in favor of
in a restrictive covenant in an employment contract, involves       Keizer. See Higgins v. Lawrence, 309 N.W.2d 194, 196
not only the servicing or soliciting of customers, but also         (Mich. Ct. App. 1981) (“It is well settled in the law of
means the setting up of an office or place of business for          contracts that language will be construed against the party
soliciting or servicing customers.” Id. at 483 (emphasis            drafting the instrument.”) (citations omitted); see also De
added) (citing R.E. Harrington, Inc. v. Frick, 428 S.W.2d 945       Bruyn Produce Co. v. Romero, 508 N.W.2d 150, 156 n.4
(Mo. Ct. App. 1968)). Assuming arguendo that the phrase             (Mich. Ct. App. 1993) (“an ambiguous document must be
“engage in business” is linguistically equivalent to “engage in     construed against the drafter of the document”). It is
the operation of … any business,” on the facts of this case, it
is undisputed that Keizer did not set up an office in the Target
Area. Accordingly, under Dixon, Keizer did not run afoul of              4
the restrictive covenant because he did not engage in business            One other case United cites is inapposite because the covenant
in the Target Area.                                                 language was far broader than the language in Keizer’s con tract. In
                                                                    Sobers v. Shann on O ptical Co., 473 A.2d 1035, 1038 (P a. Sup er. Ct.
                                                                    198 4), the d efendants had agreed to “not compe te” with the plaintiff.
No. 02-1580              United Rentals v. Keizer, et al.     19    20   United Rentals v. Keizer, et al.           No. 02-1580

undisputed that United drafted the form employment                  Grant Rent-All before entering into the employment
agreement; ¶ 7.2 was then modified by its predecessor-in-           agreement. During negotiations, United’s attorney was
interest to the contract (GVI). Under ¶ 6.6 of the employment       explicitly advised that ¶ 7.2 would have to exclude Newaygo
agreement, United succeeded to GVI’s rights and obligations         County from the non-compete because Keizer’s “son operates
under the agreement. Accordingly, United stands in the same         a competing business” in that county. (J.A. 74.) United had
position as GVI relative to Keizer with regard to how the           the opportunity to conduct due diligence on the extent to
agreement must be interpreted. Just as ¶ 7.2 would have to be       which Grant Rent-All competes with United, but chose to rely
construed against GVI, as the drafter, so too must it now be        on the verbal assurance of a GVI representative that Grant
construed against United, as GVI’s successor. For this reason       Rent-All was not a competitor. United never corroborated
as well, the district court was correct in holding that Keizer      this assurance by requesting written substantiation or by
did not breach ¶ 7.2 of the employment agreement by                 speaking with Keizer. Had United requested documentation,
operating a business located outside of the Target Area, but        it would have discovered that one-third of Grant Rent-All’s
that conducts business inside the Target Area.                      customers were located in the Target Area and that Grant
                                                                    Rent-All sells similar products. Thus, on this factual record,
C. The Extrinsic Evidence                                           there is no evidence that the parties meant to curtail Grant
                                                                    Rent All’s business in any fashion. Indeed, the negotiation
  Assuming arguendo that the operative language from ¶ 7.2          history shows that the Newaygo County exclusion was meant
is ambiguous, the Court can look to parol evidence to               to protect Keizer’s interest in that business. Thus, the
construe it as long as that evidence is not inconsistent with the   extrinsic evidence shows that the parties intended to restrict
written words. See Ditzik v. Schaffer Lumber Co., 360               Keizer’s ability to compete by limiting the location of the
N.W.2d 876, 880 (Mich. Ct. App. 1984) (“The ‘parol                  business which he might operate.
evidence rule’ operates to exclude evidence of prior
contemporaneous agreements, whether oral or written, which            United counters that the most important piece of extrinsic
contradict, vary or modify an unambiguous writing intended          evidence is Keizer’s stock option agreement with GVI.
as a final and complete expression of the agreement.”);             There, Keizer agreed that he would “enter into an agreement
Detroit Bank & Trust Co. v. Coopes, 287 N.W.2d 266, 269             not to compete with KGR or GVEC for five years (other than
(Mich. Ct. App. 1979) (noting that the test for the                 in Newaygo County) and otherwise in form and substance
admissibility of parol evidence “is whether the proffered parol     acceptable to [United], for which KGR shall pay Keizer”
evidence is inconsistent with the written language”) (internal      $25,000. (J.A. 171.) (emphasis added). United argues that the
quotation marks and citations omitted). When interpreting an        stock option agreement shows that the parties intended to
ambiguous contract with extrinsic evidence, summary                 preclude Keizer from competing with United anywhere except
judgment is proper so long as the “extrinsic evidence               within Newaygo County. Appellant’s Br. at 34.
presented to the court supports only one of the conflicting
interpretations.” Gencorp, 178 F.3d at 818. As discussed              United’s argument is not persuasive. This language merely
below, the extrinsic evidence supports only one interpretation      labels the type of agreement to which Keizer would later
of the agreement, that of Keizer’s.                                 agree – an agreement not to compete; it does not even begin
                                                                    to define the scope of that agreement. As the instant dispute
 It is undisputed that United (via GVI) was aware of                shows, a non-competition provision can be narrow or broad,
Keizer’s ownership interest and personal involvement in
No. 02-1580                  United Rentals v. Keizer, et al.         21     22   United Rentals v. Keizer, et al.           No. 02-1580

depending on the specific language of the agreement.5 Thus,                  with a “for sale” sign, attended a trade show, advertised his
the stock option agreement does not create a disputed issue of               business, solicited customers through mass mailings and
fact about the meaning of ¶ 7.2. Moreover, even assuming                     placed a few pieces of equipment for sale or rental at
that the stock option agreement somehow obligated Keizer                     Mulder’s. Id. at 13-14. This evidence, however, shows only
not to compete with United in the Target Area, as discussed                  that Keizer has done some business (i.e., selling or renting
above, the other evidence shows that ¶ 7.2 of the employment                 equipment) in the Target Area, not that he has operated a
agreement creates no such obligation. Accordingly, the                       business located in the Target Area.
employment agreement dictates Keizer’s non-competition
obligations, not the earlier-signed stock option agreement.                    In addition, United has not articulated a basis for holding
See CMI Int’l, Inc. v. Intermet Int’l Corp., 649 N.W.2d 808,                 Grant Rent-All liable for breaching a contract to which it was
812 (Mich. Ct. App. 2002) (“When two agreements cover the                    not a signatory, namely, Keizer’s employment agreement.
same subject matter and include inconsistent terms, the later                Since Grant Rent-All was not a party to the agreement,
agreement supersedes the earlier agreement.”) (citation                      summary judgment on the breach of contract claim was
omitted).                                                                    proper for Grant Rent-All on this independent ground.

D. Defendant Keizer’s and Grant-All’s Alleged Breach                         E. Defendant Mulder’s Alleged Violation of the
   of Keizer’s Employment Agreement                                             Michigan Uniform Trade Secrets Act.

  United argues that Keizer has violated the non-competition                   United has not pressed its contract- and statutorily-based
provision, even accepting the district court’s interpretation of             breach of confidentiality claims against Keizer and Grant-All.
¶ 7.2. United cites to evidence that Keizer has been doing                   Accordingly, United has waived any challenge to the district
business with Mulder’s and Grand Equipment Company,                          court’s dismissal of Count II (Michigan Uniform Trade
competitors located in the Target Area. Appellant’s Br. at 13.               Secrets Act) with respect to Keizer and Grant Rent-All and
In the Target Area, Keizer has sold equipment at auctions,                   the portion of Count I which claims Keizer and Grant Rent-
placed two or three pieces of used equipment on a vacant lot                 All breached the confidentiality provisions of the employment
                                                                             agreement. Instead, United takes issue with the district
                                                                             court’s sua sponte entry of summary judgment in favor of
    5                                                                        Mulder’s on United’s claim under the Michigan Uniform
      United also cites as parol evidence the affidavit of Larry Grasman,    Trade Secrets Act. (“MUTSA”). Although we agree with our
a principal of GVI, who stated that his understanding of the non-
competition agreement “was to allow Jerry Keizer to compete with United      dissenting colleague that the district court should have
only in Newaygo County.” (J.A. 1815.) In contrast, the other three           afforded United ten days’ advance notice and an opportunity
principals of GVI, Richard, Russell and Terry Grasman, corroborated          to respond, Yashon v. Gregory, 737 F.2d 547, 552 (6th Cir.
Keizer’s interpretation of ¶ 7.2 – namely, that the provision was intended   1984), we believe that the court’s violation of Rule 56 was
to permit Grant Rent-All to operate as it always had been. Larry             non-prejudicial. Kistner v. Califano, 579 F.2d 1004, 1006
Gra sman’s testimony does not create a genuine issue of material fact on
the meaning of ¶ 7.2, in light of the overwhelming parol evidence which
                                                                             (6th Cir. 1978) (holding that noncompliance with Rule 56's
supp orts Keizer’s interpretation. Specifically, both GVI and United were    ten-day notice requirement does not deprive the court of the
aware of Keizer’s involvement with Grant-All, and United was on notice       authority to grant summary judgment when “there has been
that Grant-All was a com petitor. Despite this knowledge, United and GVI     no prejudice to the opposing party by the court’s failure to
did not draft ¶ 7.2 with language that explicitly precludes Keizer from      comply with this provision of the rule”). On appeal, United
selling in the Target Area.
No. 02-1580              United Rentals v. Keizer, et al.     23    24   United Rentals v. Keizer, et al.            No. 02-1580

has proffered whatever evidence and related argument it can           (ii) Disclosure or use of a trade secret of another without
muster in opposition to summary judgment on the MUTSA                 express or implied consent by a person who did 1 or
claim against Mulder’s. United has not argued that it was             more of the following:
denied critical discovery, thereby hampering its ability to              (A) Used improper means to acquire knowledge of the
oppose summary judgment. Thus, the propriety of summary                  trade secret.
judgment for Mulder’s is now ripe for a full and fair review.            (B) At the time of the disclosure or use, knew or had
Since we apply the same de novo standard of review that a                reason to know that his or her knowledge of the trade
district court applies in the summary judgment context, it is            secret was derived from or through a person who had
a better use of judicial resources for this Court to settle the          utilized improper means to acquire it, acquired under
issue now rather than remanding and having to entertain                  circumstances giving rise to a duty to maintain its
another appeal in the future.                                            secrecy or limit its use, or derived from or through a
                                                                         person who owed a duty to the person to maintain its
   In support of its MUTSA claim against Mulder’s, United                secrecy or limit it use.
cites to the testimony of former employee Chad Alverson,                 (C) Before a material change of his or her position,
who went to work for Mulder’s. Appellant’s Br. at 15.                    knew or had reason to know that it was a trade secret
According to Alverson’s testimony, he brought a copy of a                and that knowledge of it had been acquired by accident
customer list to Mulder’s, and Mulder’s owner, Art Mulder,               or mistake.
saw the list but told Alverson that Mulder’s “didn’t need it.”
(J.A. 447-48.) Alverson stated that he brought the list back        Id. § 445.1902(b).
home and “it probably got thrown out.” (J.A. 448.) Mulder
testified that for “[a]bout three minutes” he perused a list that      There is no evidence that Mulder’s has misappropriated or
he “assum[ed]” had been dropped at his store by Keizer. (J.A.       is likely to misappropriate United’s customer list. First,
524-25.) He then “set it back down” and “then it was gone.”         Alverson’s acquisition of the list and delivery to Mulder’s
(J.A. 526-28.) Mulder testified that it would have been             cannot be imputed to Mulder’s. There is no evidence that
wrong to use the list and that the list is not in the possession    Mulder’s solicited this conduct or condoned it once the list
of anyone from Mulder’s.                                            appeared at the store. Alverson brought the list to Mulder’s
                                                                    completely on his own accord without the knowledge of
  The MUTSA gives a court the power to enjoin an actual or          anyone else at Mulder’s. The record shows that Alverson was
threatened misappropriation of a trade secret, such as an           merely a salesman at Mulder’s, not an officer, director or
unauthorized disclosure or use of a trade secret. Mich. Comp.       high-level manager whose conduct potentially could bind the
Laws Ann. §§ 445.1902, 445.1903. A “misappropriation”               company. Cf. CMI Int’l, 649 N.W.2d at 813 (“to make a
means either:                                                       claim of threatened misappropriation, … the party must
                                                                    establish more than the existence of generalized trade secrets
  (i) Acquisition of a trade secret of another by a person          and a competitor’s employment of the party’s former
  who knows or has reason to know that the trade secret             employee who has knowledge of trade secrets”) (citation
  was acquired by improper means.                                   omitted). Thus, Mulder’s never “acqui[red]” the list because
                                                                    no one with any meaningful authority at Mulder’s either knew
                                                                    or should have known that the list had been acquired through
No. 02-1580                  United Rentals v. Keizer, et al.         25     26   United Rentals v. Keizer, et al.             No. 02-1580

improper means. In fact, Arthur Mulder testified that he was                 confidentiality provisions of his employment agreement, nor
not sure how the list ended up at his store.6                                is there a genuine issue of material fact that Mulder’s violated
                                                                             the Michigan Uniform Trade Secrets Act. Accordingly, there
   Second, there is no genuine issue of material fact that                   is no underlying contractual violation or violation of
Mulder’s disclosed or used the customer list. Mulder testified               Michigan common law or statutory law on which to premise
that he glanced at the list for three minutes, determined that               these torts. Summary judgment was therefore proper.
it would be wrong to use the list, set it down and never saw
the list again. As far as anyone knows, the list that appeared               G. Defendant Keizer’s Alleged Breach of a Fiduciary
at Mulder’s existed for a day and then disappeared. Because                     Duty of Loyalty
there is no evidence of a past disclosure or use of the list or
any likelihood of a future use or disclosure, summary                          United argues that because the district court’s grant of
judgment for Mulder’s on the MUTSA claim was proper.                         summary judgment on the breach of contract claim was
                                                                             improper, it follows that dismissal of its claim for breach of
F. Claims for Intentional Interference with Business                         the fiduciary duty of loyalty also was improper. Appellant’s
   Relations, Intentional Interference with Keizer’s                         Br. at 46-47. United has proffered no other argument on the
   Employment Agreement and Civil Conspiracy                                 merits of this claim. As discussed above, the district court
                                                                             properly granted summary judgment on the breach of contract
  An essential element of a claim for tortious interference                  claim. Accordingly, the breach of fiduciary duty claim also
with contract, tortious interference with business relations and             was properly dismissed.
civil conspiracy is that the alleged tortious conduct be
wrongful. See Trepel v. Pontiac Osteopathic Hosp., 354                                                 III.
N.W.2d 341, 347 (Mich. Ct. App. 1984) (tort of intentional                                         CONCLUSION
interference with contract or with business relations requires
a showing of “illegal, unethical or fraudulent conduct in                      For all the foregoing reasons, the district court’s order
addition to intentional interference”); Feaheny v. Caldwell,                 granting summary judgment to Defendants is AFFIRMED.
437 N.W.2d 358, 365 (Mich. Ct. App. 1989) (tort of civil
conspiracy requires concerted action “to accomplish a
criminal or unlawful purpose, or to accomplish a lawful
purpose by criminal or unlawful means”). As discussed
above, there is no genuine issue of material fact that Keizer
and Grant Rent-All breached the non-compete or


    6
       Even if Mulder was aware that the list had come from Alverson or
Keizer, he would have had no reason to think that they had acquired the
list through improper means. To the contrary, Alverson and Keizer
acquired the list through proper means presumably because United gave
them the list when they were employed at United. The fact that Alverson
and/or Keizer perhaps should have returned the list after they left United
does not alter the fact that their acquisition of the list was proper.
No. 02-1580               United Rentals v. Keizer, et al.     27    28    United Rentals v. Keizer, et al.             No. 02-1580

  _____________________________________________                      Mulder’s.” Final Br. of Appellant at 47. United makes no
                                                                     other argument with regard to Counts IV and V. Because
  CONCURRING IN PART, DISSENTING IN PART                             United appears to concede that Counts IV and Count V
  _____________________________________________                      against Mulder’s cannot survive the grant of summary
                                                                     judgment to Keizer in Count I, I agree that we can affirm the
   WILLIAM STAFFORD, District Judge, concurring in part              district court as to those two counts. Given our decision to
and dissenting in part. While I agree that summary judgment          affirm the district court’s decision as to Count I, it would be
was properly entered in favor of Keizer and Grant Rent-All,          futile to remand Counts IV and V for further proceedings as
I write separately to address the district court’s entry of          to Mulder’s.
summary judgment in favor of Mulder’s. Mulder’s did not
file a motion for summary judgment, nor was notice ever                 The same is not true of Count II, however. In Count II,
given to United that it should introduce evidence to support         United alleges that the defendants, including Mulder’s,
its claims against Mulder’s.                                         violated the Michigan Trade Secrets Act by misappropriating
                                                                     United’s trade secrets. United argues that the district court’s
  “The clearly established rule in this circuit is that a district   sua sponte entry of summary judgment in favor of Mulder’s
court must afford the party against whom sua sponte                  on Count II should be vacated regardless of the decision as to
summary judgment is to be entered ten days notice and an             the other counts. I agree. Unlike Counts IV and V, this claim
adequate opportunity to respond.” Yashon v. Gregory, 737             against Mulder’s stands on its own and does not fail simply
F.2d 547, 552 (6th Cir. 1984). “We have underscored this             because the claims against Keizer and/or Grant Rent-All fail.
requirement of ‘unequivocal notice’ on numerous occasions.           The majority claims that “United has proffered whatever
Helwig v. Vencor, Inc., 251 F.3d 540, 552 (6th Cir.2001) (en         evidence and related argument it can muster in opposition to
banc) (citing Salehpour v. Univ. of Tenn., 159 F.3d 199, 204         summary judgment on the MUTSA claim against Mulder’s.”
(6th Cir.1998); Briggs v. Ohio Elections Comm'n, 61 F.3d             Infra p. 22. United, however, cannot offer evidence on appeal
487, 493 (6th Cir.1995); Yashon v. Gregory, 737 F.2d 547,            that was not part of the record before the trial court; and while
552 (6th Cir.1984)). “Noncompliance with the [ten days               I recognize that United has not argued that it was denied
notice] provision...deprives the court of authority to grant         critical discovery, I cannot assume that United would not
summary judgment, unless the opposing party has waived this          have introduced additional evidence before the trial court had
requirement, or there has been no prejudice to the opposing          it been given appropriate notice. Because United should have
party by the court’s failure to comply with this provision of        been given notice of, and an opportunity to respond to, the
the rule.” Kistner v. Califano, 579 F.2d 1004, 1006 (6th Cir.        district court’s sua sponte consideration of summary
1978) (citations omitted).                                           judgment on the trade secrets claim against Mulder’s, and
                                                                     because I cannot conclude from this record that the district
  On appeal, United states: “[I]f this Court reverses the            court’s failure to provide appropriate notice was non-
District Court’s ruling on summary judgment as to Count I            prejudicial, I would vacate the district court’s entry of
[breach of contract against Keizer], it follows that this Court      summary judgment in favor of Mulder’s as to Count II and
should also reverse the District Court’s rulings as to Counts        would remand for further proceedings as to that claim.
IV [tortious interference with Keizer’s employment/non-
compete covenant] and V [conspiracy to breach the restrictive
covenants contained in Keizer’s employment contract] as to